Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abhik A. Huq on 08/08/2022.
The application has been amended as follows: 
Listing of the Claims:

1.	(Previously Presented) A method for implementing a key system for devices provisioned with a softphone application, the method comprising:
provisioning, for each device of the devices in the key system, a key system module for operation with an associated softphone application to enable the key system;
establishing, by each associated softphone application using a service provider Internet Protocol (IP) telephony server, a non-shared line association with the key system, each non-shared line association configured for use with an associated device from the devices in the key system;
establishing, by each associated softphone application using the service provider IP telephony server, associations with key lines in the key system, the key lines configured for use by each device of the devices in the key system;
receiving, from the service provider IP telephony server, statuses of the key lines based on use by the devices in the key system;
generating, by each key system module, a key line user interface based on at least the statuses of the key lines; and
presenting, by each associated softphone application and each associated key system module on an associated device, an associated key line user interface with each of the key lines in the key system.

2.	(Previously Presented) The method of claim 1, further comprising:
independently establishing, by each associated softphone application using the service provider IP telephony server, an association with each key line in the key system.

3.	(Original) The method of claim 2, wherein each key line services one or more telephone numbers or identities.

4.	(Original) The method of claim 2, wherein the key lines service one or more telephone numbers or identities.

5.	(Previously Presented) The method of claim 1, further comprising:
receiving, from the service provider IP telephony server, updates when the status of a key line changes;
generating, by each key system module, an updated key line user interface based on at least the updates; and
presenting, by each associated softphone application and each associated key system module on an associated device, an updated key line user interface.

6.	(Original) The method of claim 5, wherein each key line is associated with a soft key in the key line user interface, the method further comprising:
selecting, by a user on the device, a key line to perform an action.

7.	(Original) The method of claim 6, wherein the action includes at least making a call, retrieving a call, placing a call on hold, parking a call, answering a call, placing a call in to voicemail, and transferring a call.

8.	(Currently Amended) The method of claim 7, wherein the key line user interface includes 

9.	(Previously Presented) The method of claim 1, wherein the establishing, by each associated softphone application using a service provider Internet Protocol (IP) telephony server, a non-shared line association with the key system, each non-shared line association configured for use with an associated device from the devices in the key system further comprises:
subscribing to a common voicemail for the key lines in the key system.

10.	(Previously Presented) The method of claim 1, wherein the establishing, by each associated softphone application using a service provider Internet Protocol (IP) telephony server, a non-shared line association with the key system, each non-shared line association configured for use with an associated device from the devices in the key system further comprises:
subscribing to a voicemail for each key line in the key system.

11.	(Currently Amended) A key system 
multiple devices communicating within the key system;
key lines; and
a non-shared line for each device,
wherein each device includes:
an embedded voice application configured to enable IP based communications with other devices in the key system
a key system module configured to:
capture status information for each key line in the key system, the status reflecting usage of each key line by the similarly provisioned devices; and
generate a key line user interface based on at least the statuses of the key lines; and
the embedded voice application and the key system module collectively configured to present the key line user interface for access by a user to visualize and act upon the presented key lines and  non-shared line 

12.	(Currently Amended) The key system of claim 11, wherein the embedded voice application and the key system module are integrated.

13.	(Currently Amended) The key system of claim 11, further comprising:
a device user interface module, wherein the key system module is integrated with the device user interface module.

14.	(Currently Amended) The key system of claim 11, wherein the key system module is configured to capture updates to the status information when appropriate for each key line and generate updated key line interfaces.

15.	(Currently Amended) The key system of claim 11, wherein the key line interface includes a soft key for each key line and the user can at least make a call, retrieve a call, place a call on hold, park a call, answer a call, place a call in to voicemail, and transfer a call by selecting a key line with an associated soft key.

16.	(Currently Amended) The key system of claim 11, wherein the key line interface includes a voicemail soft key, a chat soft key, a contacts soft key, a call history soft key, and an instant messaging soft key.

17.	(Currently Amended) A key system for Internet Protocol (IP) telephony provisioned devices, the system comprising:
a service provider IP telephony server configured to provide  and a non-shared line; and
a plurality of IP telephony provisioned devices connected to the key system, each IP telephony provisioned device having a softphone client configured to enable IP based communications with at least other IP telephony provisioned devices in the key system, and a key system module, the key system module configured to:
capture call information related to each key line in the key system, the call information reflecting usage of each key line by the at least other IP telephony provisioned devices; and
generate a key line user interface based on at least the call information of the key lines; and
the softphone client and the key system module collectively configured to display the key line user interface with all the key lines for use by the user.

18.	(Original) The system of claim 17, wherein the softphone client and the key system module are integrated.

19.	(Original) The system of claim 17, further comprising:
an IP telephony provisioned device user interface module, wherein the key system module is integrated with the IP telephony device user interface module.

20.	(Original) The system of claim 17, wherein the key line user interface includes a soft key for each key line and the user can at least make a call, retrieve a call, place a call on hold, park a call, answer a call, place a call in to voicemail, barge into a call, and transfer a call by selecting a key line with an associated soft key.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its corresponding dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of:
“receiving, from the service provider IP telephony server, statuses of the key lines based on use by the devices in the key system;
generating, by each key system module, a key line user interface based on at least the statuses of the key lines; and
presenting, by each associated softphone application and each associated key system module on an associated device, an associated key line user interface with each of the key lines in the key system” in combination with all other limitations in the claims as defined by Applicant. 
The closest prior art discloses receiving statuses of key lines and presenting the statuses on an interface of a control station such as a supervisor station but does not specify presenting, by each associated softphone application and each associated key system module on an associated device, an associated key line user interface with each of the key lines in the key system. 
The claims are additionally allowable as presented by Applicant’s arguments and remarks filed 06/15/2022. Claims 11, 17 and their dependent claims are similarly allowable for the same reasons discussed with respect to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,490,350 to McDuff et al. was presented in the advisory action 07/11/2022 as relating to presenting key line user interface
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652